DETAILED ACTION
This is in response to amendment filed on January 4, 2021. Claims 1-20 are pending.
Information Disclosure Statement
The references listed in the IDS filed on January 11, 2021 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on January 4, 2021.
Regarding claim 1, similar claim 8 and claim 15, Kandekar et al. (US 20090292819 A1) disclose at paragraphs [0027], [0040] and [0046] indication of a playback zone in which the media item was played, [0027] and [0053] discloses metadata associated with media items, and [0025], [0046] and [0050] disclose request a portion of the playback history. Kandekar discloses at paragraphs [0027] and [0053] discloses metadata associated with media items. [0025], [0046] and [0050] disclose request a portion of the playback history, wherein the portion of the playback history identifies media items. Fig.4A and corresponding text of Kandekar disclose specified metadata that were playback such as playback position and time paragraphs [0031 ]-[0036] and [0055]-[0056] discloses maintaining a playback history. Kandekar discloses at para. [0029] and [0061] disclose media items obtained from the remote source (Kandekar). Cassidy (US 20120089910 A1) discloses advanced playback queue management including managing playback history and customized playback queues (para. [0008] and [0024]). However, the prior art fails to disclose or suggest the claimed provision “(i) an identification of the media playback system in which the media item was played, (ii) a time at which the media item was played, and 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record

McCormich (US 20020040352 A1) discloses Method and system for producing an electronic business network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                   

March 9, 2021